Van Brunt, P. J. (dissenting):
I dissent. A formal motion having been made for a new trial at the termination of the trial, a few days subsequently the same was argued, the plaintiff stating various grounds upon which he based his motion. This motion was denied, and an order was entered ■without notice of settlement which contained no reference to the grounds stated upon the argument. A motion was made to resettle this order, which motion was denied, and from such denial the present appeal is taken.
It will be observed upon a reference to section 999 of the Code of Civil • Procedure that a motion for a new trial, where the comjdaint has been dismissed, can only be made upon exceptions, and this would be the only ground which could be required to be stated in the order if such motion had been made upon that ground. It nowhere appears, however, that any exceptions whatever were taken upon the trial which could form a basis of a motion for a new trial. Consequently there was no ground authorized by section 999 which could be stated in the order denying the motion. ■ It, is true that the section provides that a motion for a new trial may be made where a verdict is contrary to evidence or contrary to law ;• but such provision does not apply to a direction dismissing the complaint. In such a case the motion for a newr trial, as has been above stated, must be founded upon exceptions, and there being ho exceptions, there was ho ground for the motion.
Order reversed, and order entered resettling the original order so as to read that the motion' therein referred to was made upon the plaintiff’s exception to the dismissal of the complaint, without costs of this anneal.